UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6464



BRYAN HOLGATE,

                                             Plaintiff - Appellant,

          versus


PATRICIA A. EDGE, Warden, St. Brides Correc-
tional Center; DOCTOR HERBERT; MS. COCHRAN,
R.N.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-608)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Holgate, Appellant Pro Se. Lance Bradford Leggitt, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing the

42 U.S.C. § 1983 (1994) claims against Warden Patricia Edge, dis-

missing without prejudice the 42 U.S.C. § 1983 claims against

Dr. Herbert and Ms. Cochran, and dismissing without prejudice the

remaining state claims. We have reviewed the record and the dis-
trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Holgate v. Edge, No.
CA-96-608 (E.D. Va. Mar. 17, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2